Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 1 of 14                     PageID 9400




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

 SCF, LLC,

         Plaintiff,

    v.                                                                 No. 1:20-cv-01173-JDB-jay

 HARTFORD FIRE INSURANCE
 COMPANY,

       Defendant.
 ______________________________________________________________________________

                ORDER AFFIRMING MAGISTRATE JUDGE’S ORDER
 AND DENYING DEFENDANT’S SECOND MOTION TO DISMISS WITHOUT PREJUDICE
 ______________________________________________________________________________

         This matter is before the Court upon Plaintiff's appeal from and objection to United States

 Magistrate Judge Jon A. York’s order granting Defendant’s motion to bifurcate and stay and

 denying the pending discovery motions without prejudice. (Docket Entry (“D.E.”) 75.)

         For the reasons that follow, Judge York’s order is AFFIRMED.

                             I.     Background and Procedural History
         This diversity action arises out of an insurance dispute between SCF, LLC, (“SCF”) the

 insured, and Hartford Fire Insurance Company (“Hartford”), the insurer, over coverage concerning

 a claim by SCF for storm damage to the insured’s commercial buildings. (D.E. 1.) On June 19,

 2020, Plaintiff submitted its sworn proof of loss and estimates for the repairs and replacements it

 claimed it suffered. (D.E. 23 at PageID 281.) SCF’s statement of loss amounted to $25,803,878.07.

 (D.E. 23 at PageID 281.) Hartford rejected the proof of loss within twenty-four hours, asserting

 that its investigation of the claim was still ongoing. (D.E. 12-1 at PageID 237.) Defendant’s

 rejection letter also noted that Plaintiff had submitted additional photographs and information just

 two days earlier. (D.E. 12-1 at PageID 237.) On August 3 and August 5, 2020, SCF sent more

                                                  1
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 2 of 14                       PageID 9401




 documentation in support of its claim. (D.E. 36 at PageID 377; D.E. 36-5 at PageID 646.)

 According to Hartford, the documents it eventually received totaled 1,262 pages. (D.E. 36 at

 PageID 377.)

        In its original complaint filed on August 10, 2020, Plaintiff sued for breach of contract,

 seeking compensatory damages in the amount of $40,000,000 and for an award of punitive

 damages of $80,000,000. (D.E. 1 at PageID 5-8.) In its amended complaint filed on October 6,

 2020, SCF averred that Hartford breached the insurance contract by failing to pay the full

 $25,803,878.07 it demanded. (D.E. 23 at PageID 281, 283.) Plaintiff further alleged that Defendant

 intentionally delayed its investigation and that its refusal to pay amounted to bad faith. (D.E. 23 at

 PageID 284, 289-290.) The insurer contended that its investigation was stalled due to SCF’s

 repeated delays in providing the information it had requested as well as the impact of the COVID-

 19 pandemic. (D.E. 36 at PageID 375-76.)

        On December 18, 2020, Defendant moved to bifurcate the claims and stay Plaintiff’s bad-

 faith and punitive-damage assertions under Federal Rule of Civil Procedure 42(b). (D.E. 35.) On

 February 22, 2021, Defendant filed a motion for a protective order, (D.E. 49), and a motion to

 compel, (D.E. 52). On the same day, Plaintiff also filed a motion to compel. (D.E. 51.) On March

 11, 2021, Plaintiff sought a protective order. (D.E. 61.) Then, on April 19, 2021, Plaintiff moved

 to compel. (D.E. 71.) In four orders of reference, (D.E. 37, 55, 63, and 72), the Court referred these

 six motions (D.E. 35, 49, 51, 52, 61, and 71) to the magistrate judge for determination.

        On May 5, 2021, Magistrate Judge York granted Defendant’s motion to bifurcate SCF’s

 claim for breach of contract from those for bad faith and punitive damages. (D.E. 74.) Judge York

 concluded that Rule 42(b) governed whether bifurcation was appropriate in this case. (D.E. 74 at

 PageID 2382.) Relying on the criteria enumerated in Rule 42(b), he concluded that judicial



                                                   2
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 3 of 14                   PageID 9402




 economy weighed in favor of bifurcation, thereby avoiding prejudice and eliminating juror

 confusion. (D.E. 74 at PageID 2382-83.) He also found that bifurcation would streamline the

 litigation and further the convenience of the parties. (D.E. 74 at PageID 2384.) Because there was

 minimal overlap in discovery related to the bifurcated claims, the magistrate judge stayed

 discovery on SCF’s bad-faith and punitive-damages claims. (D.E. 74 at PageID 2384-85.) As the

 other pending motions referred to the magistrate judge related to discovery on these claims, he

 denied them without prejudice. (D.E. 74 at PageID 2385.)

        Plaintiff timely appealed with objections to Judge York’s order, (D.E. 75), and Defendant

 responded. (D.E. 76.)

                                     II.     Standard of Review
        The standard of review for a party's objections to a magistrate judge's ruling on a

 nondispositive matter is limited to determining whether the order is “clearly erroneous” or

 “contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); see also Curran v. Wepfer

 Marine, Inc., No. 1:20-CV-1229-STA-JAY, 2021 WL 1566081, at *1 (W.D. Tenn. Apr. 21, 2021).

        The clearly erroneous standard applies to factual findings made by a magistrate judge,

 while legal conclusions are reviewed under a contrary to law measure. Atwood v. Graham Lumber

 Co., LLC, No. 14-1032, 2015 WL 430119, at *1 (W.D. Tenn. Feb. 2, 2015) (quoting E.E.O.C. v.

 Burlington N. & Santa Fe Ry. Co., 621 F.Supp.2d 603, 605 (W.D. Tenn. 2009)). A finding of fact

 is “clearly erroneous” when although there is evidence to support it, “the reviewing court on the

 entire evidence is left with the definite and firm conviction that a mistake has been committed.”

 United States v. Whelan, 396 F. App'x 197, 200 (6th Cir. 2010) (quoting United States v.

 McGee, 494 F.3d 551, 554 (6th Cir. 2007)). Where there are two plausible views, a District Court

 may not overturn the magistrate judge’s order under the “clearly erroneous” standard solely

 because it would have decided differently. See Murphy v. Lockhart, 826 F. Supp. 2d 1016, 1026

                                                 3
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 4 of 14                     PageID 9403




 (E.D. Mich. 2011) (citing Anderson v. City of Bessemer City, N. Car., 470 U.S. 564, 573 (1985)).

 “A legal conclusion is contrary to law if it contradicts or ignores applicable precepts of law, as

 found in the Constitution, statutes, or case precedent.” Ellison v. Clarksville Montgomery Cty. Sch.

 Sys., No. 3:17-CV-00729, 2018 WL 998337, at *1 (M.D. Tenn. Feb. 21, 2018) (citing Gandee v.

 Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992)). “In sum, it is extremely difficult to justify

 alteration of the magistrate judge’s nondispositive actions by the district judge.” 12 Charles Alan

 Wright, Arthur R. Miller, & Richard L. Marcus, Federal Practice & Procedure § 3069 (2d ed.

 1997).

          For mixed questions of law and fact, courts utilize “a sliding scale of review” in which

 “clear error” and “contrary to law” represent the outer bounds. Bisig v. Time Warner Cable, Inc.,

 940 F.3d 205, 221 (6th Cir. 2019). “The more fact-intensive the question, the more deferential the

 level of review. The more law intensive the question, the less deferential the review.” Id.

          Finally, the Court need not review, under a de novo or any other standard, those aspects of

 the order to which no specific objection is made. Canaday v. Anthem Companies, Inc., 439 F.

 Supp. 3d 1042, 1045 (W.D. Tenn. 2020), aff'd, No. 20-5947, 2021 WL 3629916 (6th Cir. Aug. 17,

 2021) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)). Rather the Court may simply adopt those

 findings and rulings. Id. Therefore, because neither party objected to Judge York’s denial of the

 pending discovery motions, (D.E. 49; D.E. 51; D.E. 52; D.E. 61; D.E. 71), that ruling is

 AFFIRMED.


                                             III.       Analysis

          Plaintiff lodged several objections to Judge York’s order. The Court will address those

 exceptions in turn.

                 a. Tennessee Law


                                                    4
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 5 of 14                     PageID 9404




        SCF first contends that Judge York’s order ignores that punitive damages are a

 substantive state law issue. (D.E. 75 at PageID 2393.) According to Plaintiff, his opinion

 severing the breach of contract claim from those for bad faith and punitive damages runs

 contrary to the substantive law of Tennessee. (D.E. 75 at PageID 2400.) SCF insists that the

 Tennessee Supreme Court’s decision in Hodges v. S.C. Toof & Co., 833 S.W. 2d 896 (Tenn.

 1992), as well as TENN. CODE ANN. § 29-39-104(a) require that this case be divided into two

 phases. (D.E. 75 at PageID 2390-92.) During the first phase, the jury would determine: “(1)

 liability for, and the amount of, compensatory damages; (2) liability for, and the amount of,

 statutory bad faith damages; and (3) liability for punitive damages.” (D.E. 75 at PageID 2392.) If

 the jury concludes that Defendant is liable for punitive damages, the second phase, before the

 same jury, would involve a determination as to the amount of such damages. (D.E. 75 at PageID

 2392.) In support of its argument, Plaintiff avers that this Court should follow rulings by

 Tennessee district courts which have bifurcated cases in this manner. (D.E. 75 at PageID 2395-

 98, 2400) (citing Northend Inv'rs, LLC v. S. Tr. Ins. Co., 256 F. Supp. 3d 781, 788-89 (W.D.

 Tenn. 2017) (bifurcating a breach of contract, bad faith, and punitive damages case pursuant to

 the holding in Hodges); VJ, LLC v. State Auto Prop. & Cas. Ins. Co., No. 14-2919, 2016 U.S.

 Dist. LEXIS 187739, at *40-42 (W.D. Tenn. Aug. 3, 2016) (same); Werner v. Bell Family Med.

 Ctr., No. 3:09 C 0701, 2012 U.S. Dist. LEXIS 64581, at *10-13 (M.D. Tenn. May 1, 2012)

 (same); Bowman v. Bulkmatic Transp. Co., No. 3:08-CV-37, 2010 U.S. Dist. LEXIS 3575, at *1-

 3 (E.D. Tenn. Jan. 15, 2010) (same); Harris v. Ford Motor Co., No. 3:04-0144, 2006 U.S. Dist.

 LEXIS 97175, at *6-7 (M.D. Tenn. July 11, 2006) (bifurcating trial as to amount of punitive

 damages by excluding references to punitive damages and evidence of the defendant’s financial

 condition until a prima facie case for punitive damages was established); Rotello v. Clayton



                                                  5
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 6 of 14                        PageID 9405




 Homes of Del., Inc., No. 303CV-573, 2006 U.S. Dist. LEXIS 21586, 2006 WL 842931, at *1-4

 (E.D. Tenn. Mar. 28, 2006) (bifurcating a breach of contract, bad faith, and punitive damages

 case pursuant to the holding in Hodges)). In his contrary determination, argues SCF, the

 magistrate judge ignores those precedents. (D.E. 75 at PageID 2395-98, 2400.)

        As explained in the magistrate judge’s order, however, it is well-settled that bifurcation is

 a matter of federal procedural law and a court may choose to bifurcate or not as it deems

 appropriate without regard to what a state court would do in the same situation. See Banks by

 Banks v. S. Ry. Co., 922 F.2d 841, 841 (6th Cir. 1991) (finding that it was not error for the

 district court to sever because “[u]nder Fed. R. Civ. P. 42(b), the trial court has the authority and

 discretion to order the separation of issues for separate trials”); Cravens v. Cty. of Wood, Ohio,

 856 F.2d 753, 755 (6th Cir. 1988) (citing Moss v. Associated Transport, 344 F.2d 23 (6th Cir.

 1965)) (“It is well settled that a trial judge may, within his sound discretion, sever the issue of

 liability from the issue of damages.”); Northend Inv'rs, LLC, 256 F. Supp. 3d at 788 (quoting

 Riddle v. Royal Indem. Co., No. 3:05CV-540-S, 2007 WL 542389, at *1 (W.D. Ky. Feb. 16,

 2007)) (“Although a federal court sitting in diversity applies the law of the forum state . . . the

 conduct of discovery and bifurcation are matters of federal procedural law.”); Valley Ford Truck,

 Inc. v. Phoenix Ins. Co., 2011 WL 841177, at *1 (N.D. Ohio Mar. 7, 2011) (citing Moss v.

 Associated Trans., Inc., 344 F.2d 23, 25 (6th Cir. 1965)) (“In determining whether to bifurcate a

 suit and order separate trials, state law is not controlling, even in diversity suits, because Federal

 Rule of Procedure 42(b) is a valid regulation of procedure.”). Moreover, the decision to bifurcate

 is left wholly to the trial court’s discretion and depends on the facts and circumstances of each

 case. Saxion v. Titan-C Manufacturing, 86 F.3d 553, 556 (6th Cir. 1996).




                                                   6
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 7 of 14                        PageID 9406




        Plaintiff’s argument that Judge York’s recommendation is incorrect because this Court

 and other district courts have chosen to bifurcate lawsuits in the manner Plaintiff suggests

 overlooks the discretion afforded to courts based on the factors each case presents. The Sixth

 Circuit has determined that the decision to grant or deny bifurcation is well within the discretion

 of the trial judge. Saxion, 86 F.3d at 556; Tharpe v. Illinois Nat’l Ins. Co.¸199 F.R.D. 213, 215

 (W.D. Ky. 2001) (finding that there is “almost unanimity in determining that the issue is a

 discretionary matter for trial courts.”); see also Griffith v. Allstate Ins. Co., 90 F. Supp. 3d 344,

 346 (M.D. Pa. 2014) (“The court has wide latitude in deciding whether to sever and stay

 proceedings by weighing the competing interest of the parties and attempting to maintain a fair

 balance.”).

        Additionally, the circumstances faced in three of the cases relied on by Plaintiff

 differentiates them from the lawsuit presently before the Court. See Northend Inv'rs, LLC, 256

 F. Supp. at 788; VJ, LLC, No. 14-2919, 2016 U.S. Dist. LEXIS 187739, at *41 (W.D. Tenn.

 Aug. 3, 2016); Bowman, 2010 U.S. Dist. LEXIS 3575, at *2-3. For example, in Northend

 Investors, which involved a dispute over insurance coverage for fire damage to a commercial

 building, the plaintiff insured alleged breach of contract and bad faith and requested

 compensatory and punitive damages. Northend Invs., LLC, 256 F. Supp. 3d at 783-84. The

 defendant filed an unopposed motion to bifurcate the trial that specifically requested that the

 Court separate the proceedings in accordance with Hodges. Id. at 788-89. Similarly, in VJ, LLC,

 No. 14-2919, 2016 U.S. Dist. LEXIS 187739, at *41 (W.D. Tenn. Aug. 3, 2016), the defendant’s

 request to bifurcate was unopposed, as was the situation in Bowman, 2010 U.S. Dist. LEXIS

 3575, at *2-3. Here, Defendant’s motion for bifurcation did not request bifurcation consistent




                                                    7
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 8 of 14                                      PageID 9407




 with Hodges, and Plaintiff opposed that motion. (See D.E. 35 and 38.) Moreover, Defendant

 opposes Plaintiff’s request to bifurcate in conformity with Hodges. (D.E. 45.)

          Next, Plaintiff avers that Judge York’s order is flawed as it “erroneously relies on cases

 interpreting the laws of other States and on Tennessee opinions that predate [the Tennessee Civil

 Justice Act of 2011 (“the Act”)] while disregarding relevant, applicable, and instructive decisions

 applying substantive Tennessee law.” (D.E. 75 at PageID 2398.)

          As noted previously, Tennessee law does not govern bifurcation in this case. Therefore,

 Judge York’s reliance on federal cases from other states is not in error.1 Similarly, Judge York’s

 reliance on court opinions that predate the Act is proper as it does not control bifurcation in this

 litigation.

          b.       Rule 42(b) Criteria

          Rule 42(b) provides, in pertinent part, that “[f]or convenience, to avoid prejudice, or to

 expedite and economize, the court may order a separate trial of one or more separate issues,

 claims, crossclaims, counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b). “Only one of

 these criteria need be met to justify bifurcation.” Saxion, 86 F.3d 553, 556 (6th Cir. 1996)

 (citing MCI Commc'ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1177 (7th Cir.)). The Court

 considers several factors in conducting this inquiry, including “the potential prejudice to the

 parties, the possible confusion of the jurors, and the resulting convenience and economy.” Wilson

 v. Morgan, 477 F.3d 326, 339 (6th Cir. 2007) (quoting Martin v. Heideman, 106 F.3d 1308, 1311

 (6th Cir. 1997)). Additionally, bifurcation may be appropriate when litigation of one issue may



          1
            Although rulings from other districts in the same circuit are not binding precedent, a Court can find one to
 be persuasive. Smith v. Astrue, 639 F. Supp. 2d 836, 842 (W.D. Mich. 2009); see also Abbott v. Berryhill, No. 1:18-
 CV-01082-DKV, 2019 WL 11583409, at *1 (W.D. Tenn. May 23, 2019) (finding decisions from other district
 courts in the Sixth Circuit to be persuasive).



                                                           8
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 9 of 14                      PageID 9408




 eliminate the need for litigation of other issues. Int'l Bhd. of Elec. Workers v. Am. Laundry

 Mach., Inc., No. 1:07–cv–324, 2010 WL 200396, at *1 (S.D. Ohio Jan. 13, 2010).

          As for the Rule 42(b) criteria, Plaintiff initially maintains that Judge York’s order would

 not be “convenien[t], expedien[t], or econom[ical]” because it would force the parties and the

 Court to conduct two multi-week trials that are essentially the “same case.” (D.E. 75 at PageID

 2401.)

          Contrary to Plaintiff’s assertion, Judge York’s determination to bifurcate does not

 mandate that two trials occur. A subsequent trial would only be necessary if the jury found that

 Defendant breached the contract.

          With regard to prejudice to the parties, SCF argues that “contrary to the position taken by

 the Court in the Bifurcation Order, there will be no prejudice to Hartford if the Court bifurcates

 this case in accordance with Tennessee law.” (D.E. 75 at PageID 2403.) Plaintiff then posits that

 the evidence it will present to prove that Hartford breached its contract will be the same as it will

 utilize to support its claims for bad faith and punitive damages. (D.E.75 at PageID 2403.) Thus,

 SCF submits that Judge York based his recommendation on an incorrect conclusion that the

 breach of contract claim involves distinct issues from the bad faith and punitive damage issues.

 (D.E. 75 at PageID 2403.) Although Plaintiff does not fully explain this argument, SCF is

 apparently asserting that because it will present similar evidence to establish both its contractual

 and extracontractual claims, Judge York’s bifurcation would not protect Defendant from any

 potential prejudice from the jury. (See D.E. 75 at PageID 2403.)

          The magistrate judge determined that the factual and legal issues for the breach of

 contract claim are different from those for bad-faith and punitive-damages. (D.E. 74 at PageID

 2384.) Specifically, he found that the extracontractual claims focus on Defendant’s motives, its



                                                   9
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 10 of 14                        PageID 9409




  alleged bad faith in the investigation, and its denial of Plaintiff’s claimed loss. (D.E. 74 at

  PageID 2384.) On the other hand, Judge York determined that the breach of contract claim turns

  on the terms of the underlying insurance policy contract. (D.E. 74 at PageID 2384.) Specifically,

  these considerations are whether the loss is covered under the policy, and whether SCF fulfilled

  its obligations under the insurance contract. (D.E. 74 at PageID 2384.) Judge York thus

  concluded that the evidentiary distinction between the contractual and extracontractual claims

  weighs in favor of bifurcation. (D.E. 74 at PageID 2384-85.) Moreover, he explained that if

  Plaintiff is allowed to introduce evidence of Defendant’s purported bad faith in its handling of

  Plaintiff’s insurance claim, the jury could hold that against Defendant when considering the issue

  of coverage. (D.E. 74 at PageID 2384.) And as such, bifurcation would aid in avoiding prejudice

  to Hartford while also streamlining litigation and furthering the convenience of the parties. (D.E.

  74 at PageID 2384-85.)

         Federal courts in Tennessee and in other districts within the Sixth Circuit have reached

  similar conclusions to that of the magistrate judge here. See, e.g., Brantley v. Safeco Ins. Co. of

  Am., 2011 WL 6012554, at *1 (W.D. Ky. Dec. 1, 2011) (quoting Athridge v. Aetna Cas. & Sur.

  Co., 604 F.3d 625, 635 (D.C. Cir. 2010)) (stating that separate trials are appropriate “where the

  evidence offered on two different issues will be wholly distinct, or where litigation of one issue

  may obviate the need to try another issue”); Farmers Bank of Lynchburg, Tennessee v.

  BancInsure, Inc., No. 2:10-CV-02222-DKV, 2011 WL 2023301, at *2 (W.D. Tenn. May 20,

  2011) (finding that “[the defendant] may be prejudiced during trial if the jury is confused when

  listening to proof on bad faith and coverage simultaneously” and that “allegations of bad faith

  may prejudice [the defendant] in the minds of the jury on the issue of coverage”); Alniswan v.

  Valley Forge Ins. Co., No. 09-2257, 2010 WL 11493933, at *3 (W.D. Tenn. Apr. 14, 2010)



                                                    10
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 11 of 14                         PageID 9410




  (holding that bifurcating the plaintiff’s breach of contract claim from its extracontractual claims

  promoted efficiency and saved resources because the two sets of claims required discovery that

  did not overlap); Sanders v. Motorists Mut. Ins. Co., No. CIV. A. 3:08-37-DCR, 2008 WL

  4534089, at *3 (E.D. Ky. Oct. 7, 2008) (“In fact, a determination of the bad faith issue in

  conjunction with the contract issue may be prejudicial to [the defendant]; presenting both issues

  to a jury may unfairly bleed the evidence for one into the evidence for the other.”). Moreover, the

  Sixth Circuit has noted that where the merits of a bad faith insurance claim depend on the breach

  of contract claim, it is “reasonable for the court to resolve the validity question before allowing

  the bad faith claim to proceed.” Smith v. Allstate Ins. Co., 403 F.3d 401, 407 (6th Cir. 2005). For

  these reasons, the Court agrees with Judge York’s conclusion that bifurcation will aid in

  avoiding potential prejudice to the parties.

         Next, SCF objects to Judge York’s conclusion that his method of bifurcation will

  eliminate juror confusion and simplify the issues for the jury. (D.E. 75 at PageID 2404.) Plaintiff

  avers that “[a]ny potential juror confusion will be alleviated by evidentiary rulings and jury

  instructions that clarify the different tests for liability and for punitive damages, and that clear

  and convincing evidence is required for any award of punitive damages.” (D.E. 75 at PageID

  2404) (citing Surface v. Conklin, No. 1:15-cv-40, 2018 U.S. Dist. LEXIS 202950, at *5 (S.D.

  Ohio Nov. 30, 2018)).

         On this issue, the Court finds an opinion from the Western District of Kentucky

  instructive. Facing facts similar to the ones here, the district court determined that bifurcation

  would completely eliminate juror confusion, as well as potential prejudice to the parties. Dippin'

  Dots, LLC v. Travelers Prop. Cas. Co. of Am., 322 F.R.D. 271, 274 (W.D. Ky. 2017). In that

  case, the defendant insurer determined that a storage issue was not covered by the property



                                                    11
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 12 of 14                        PageID 9411




  insurance it provided to the plaintiff insured, an ice cream company. Id. at 272. The defendant

  asked the court to bifurcate the plaintiff’s breach of contract claims from those for bad faith and

  stay discovery on bad faith until the contract claims were resolved. Id. at 274. The court granted

  the defendant’s motion, observing that “[b]ifurcation will allow the jury to focus on a single

  issue at a time [thereby avoiding] the introduction of irrelevant evidence and . . . jury confusion .

  . . .” Id. at 275 (internal quotation marks omitted).

         Plaintiff’s suggested method of bifurcation could cause juror uncertainty by reason of

  various evidentiary rulings and differing tests for liability and damages. In contrast, Judge

  York’s alternative could eliminate such confusion as the initial jury would only determine

  whether Plaintiff breached the contract. If necessary, a follow up hearing would consider the

  extracontractual claims. See id. As such, this process would simplify the issues for the jury.

         With regard to convenience, expedience, and economy, SCF avers that the size,

  magnitude, and length of different trials are such that the Court should only have to conduct one.

  (D.E. 75 at PageID 2402-2403.) Plaintiff also insists that both parties and the Court would be

  burdened by participating in two jury trials over several weeks, “based on the same set of facts.”

  (D.E. 75 at PageID 2403.)

         First, as Judge York identified, the Sixth Circuit, as well as district courts within this

  circuit, have concluded that bifurcation is both economical and expedient when resolution of a

  single issue, such as a dispute over insurance coverage, could be dispositive of the entire case.

  See Warren v. Federal Ins. Co., 358 F. App’x 670, 676 (6th Cir. 2009); Smith, 403 F.3d at 407;

  Wilson, 477 F.3d at 340; Brantley, 2011 WL 6012554, at *2-3. The plan recommended by Judge

  York will be economical for the parties by allowing them to focus on the threshold issue of

  whether or not Defendant breached its contract. See Brantley, 2011 WL 6012554, at *1-2.



                                                    12
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 13 of 14                      PageID 9412




  Although SCF might be inconvenienced by the prospect of conducting a second round of

  discovery, the Court agrees with Judge York’s conclusion that its difficulty would be outweighed

  by the burden Hartford would undergo from taking discovery on the extracontractual claims

  before SCF’s breach of contract claim is even decided. (D.E. 74 at PageID 2385).

         Additionally, the Court agrees with Judge York’s finding that his bifurcation is more

  likely to increase judicial economy as it could relieve the Court from having to rule on discovery

  issues and preside over an extended trial that involves unnecessary claims. (See D.E. 74 at

  PageID 2382.) Moreover, by bifurcating the trial into the two stages recommended by Judge

  York and staying discovery on the claims, the Court will ensure a more orderly discovery

  process and promote judicial efficiency.

         In an earlier but related objection, Plaintiff states that Judge York’s reliance on Alniswan

  is misplaced. (D.E. 75 at PageID 2400.) The magistrate judge cited Alniswan to support his

  conclusion that judicial economy is better served through its selected method of bifurcation

  “[b]ecause Hartford may not be held liable for breaching the underlying contract in bad faith

  until there is a determination that it breached the contract.” (D.E. 74 at PageID 2382-83.)

  According to Plaintiff, this reasoning is flawed because “all cases involving breach of contract

  and bad faith require a finding that the insurer breached the insurance contract as a condition

  precedent to recovery on a bad faith claim.” (D.E. 75 at PageID 2400.)

         Plaintiff once again overlooks the discretion afforded to courts to choose to bifurcate

  based on the circumstances of each case as well as other precedent finding that bifurcation is

  appropriate when resolution of a single issue could be dispositive of the entire case. Warren, 358

  F. App’x at 676; Smith, 403 F.3d at 407; Banks by Banks, 922 F.2d at 841; Cravens, 856 F.2d at

  755.



                                                  13
Case 1:20-cv-01173-JDB-jay Document 164 Filed 09/15/21 Page 14 of 14                       PageID 9413




           Finally, SCF avers that entry of a protective order would resolve concerns regarding any

  inconvenience to Hartford from conducting discovery that could cause Defendant to disclose its

  alleged proprietary information. (D.E. 75 at PageID 2404.)

           The Court disagrees. Even if a protective order alleviated some of the concerns regarding

  discovery of Hartford’s proprietary information, it would still be burdensome for the parties to

  conduct discovery on bad-faith and punitive-damages claims that may ultimately prove

  unnecessary. Additionally, even though bifurcating a trial does not necessarily require

  bifurcation of discovery, simplification of that process can be one of the benefits of this

  procedure. Honican v. Stonebridge Life Ins. Co., No. CIV.A. 05-73-DLB, 2005 WL 2614904, at

  *2 (E.D. Ky. Oct. 13, 2005).

                                            IV.     Conclusion

           For the foregoing reasons, IT IS ORDERED that Plaintiff's objections (D.E. 75) to

  Magistrate Judge York’s order are OVERRULED, and his determinations (D.E. 74)

  are AFFIRMED. Given that Defendant’s second motion to dismiss (D.E. 27) seeks only to

  dismiss Plaintiff’s bad faith and punitive damage claims, the Court finds that this motion is

  MOOT and therefore, DENIED WITHOUT PREJUDICE. Defendant is given leave to refile

  this motion if, after resolution of Plaintiff’s contractual claims, the case moves into the second

  phase.

                  IT IS SO ORDERED this 15th day of September 2021.


                                                        s/ J. DANIEL BREEN
                                                        UNITED STATES DISTRICT JUDGE




                                                   14
